FILED
                   UNITED STATES COURT OF APPEALS United States Court of Appeals
                                                          Tenth Circuit
                         FOR THE TENTH CIRCUIT
                         _________________________________           May 20, 2019

                                                                  Elisabeth A. Shumaker
    ALAN HEADMAN,                                                     Clerk of Court
          Plaintiff - Appellant,

    v.                                                  No. 18-4144
                                               (D.C. No. 2:18-CV-00051-CW)
    STATE OF UTAH; UTAH                                  (D. Utah)
    JUDICIAL COUNCIL; UTAH
    ADMINISTRATIVE OFFICE OF
    THE COURTS,

          Defendants - Appellees.
                        _________________________________

                          ORDER AND JUDGMENT *
                          _________________________________

Before BRISCOE, BALDOCK, and BACHARACH, Circuit Judges.
                  _________________________________

         This appeal grew out of a divorce case in state court. The two

spouses clashed over the amount that the husband (Mr. Alan Headman)

should pay in alimony. The ruling in state court left Mr. Headman

dissatisfied, and he sued in federal court to reassess the alimony. The


*
      Oral argument would not materially help us to decide this appeal. We
have thus decided the appeal based on the appellate briefs and the record
on appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate. Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
district court dismissed the federal case on three jurisdictional grounds:

(1) Eleventh Amendment immunity, (2) lack of standing with respect to

two of the defendants (the Utah Judicial Council and the Utah

Administrative Office of the Courts), and (3) abstention under Younger v.

Harris, 401 U.S. 37 (1971). We affirm based on Eleventh Amendment

immunity. 1

      In considering Eleventh Amendment immunity, we engage in de novo

review. Colby v. Herrick, 849 F.3d 1273, 1276 (10th Cir. 2017). The

Eleventh Amendment ordinarily prevents federal litigation against states

and arms of the state. See Edelman v. Jordan, 415 U.S. 651, 662–63 (1974)

(states); Peterson v. Martinez, 707 F.3d 1197, 1205 (10th Cir. 2013) (arms

of the state).

      There are three defendants: (1) the State of Utah, (2) the Utah

Judicial Council, and (3) the Utah Administrative Office of the Courts. All

three defendants enjoy Eleventh Amendment immunity as the state or an

arm of the state. See Abick v. Michigan, 803 F.2d 874, 876 (6th Cir. 1986)

(“The law is clear that . . . the State Judicial Council, under the Eleventh

Amendment, [is] immune from an action for damages or injunctive relief in

federal court.”).


1
      We need not decide whether the dismissal could have been based on
standing or abstention. See Sinochem Int’l Co. v. Malaysia Int’l Shipping
Corp., 549 U.S. 422, 431 (2007).

                                      2
      But Mr. Headman argues that the Eleventh Amendment would not bar

a claim for prospective relief. He is mistaken. The Eleventh Amendment

bars federal suits against states and state agencies for any kind of relief.

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100–01 (1984).

The Eleventh Amendment does not prohibit official-capacity suits against

state officers for prospective relief based on an ongoing violation of

federal law. Muscogee (Creek) Nation v. Pruitt, 669 F.3d 1159, 1166 (10th

Cir. 2012). But Mr. Headman has not sued any state officers. Thus, the

Eleventh Amendment bars all of Mr. Headman’s claims, including those for

prospective relief.

      Affirmed.


                                       Entered for the Court



                                       Robert E. Bacharach
                                       Circuit Judge




                                       3